These cases are founded upon the same evidence and embrace the same transactions, and relate to the property demised and bequeathed by the will of Merrill C. Herrick, late of Penobscot, Hancock County, deceased, who was the father of all the parties to the suits. The case of Phebe Snowman v. Milton W. Herrick, et als., — Bill dismissed with costs.
In case of Merrill C. Herrick v. Phebe Snowman, et als., — Bill dismissed with costs. Coggan & Coggan & Dillaway, for Phebe Snowman, et als. Montgomery & Emery, for Merrill C. Herrick. Forrest B. Snow, for Milton W. Herrick, et als.